Citation Nr: 0317653	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  93-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an increased evaluation for a Baker's 
cyst, left popliteal fossa, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1986 to April 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating determination 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  The September 1992 rating 
determination denied entitlement to service connection for 
diabetes mellitus.  In April 1995, the Board remanded this 
case to the RO for additional development.  In August 1998, 
the Board upheld the RO's denial of the veteran's claim.  The 
veteran filed a timely appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).  In March 1999, the parties 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.  In December 1999, the Board 
again upheld the RO's denial of the veteran's claim.  The 
veteran filed a second timely appeal to the Court.  In 
November 2000, the parties filed a second joint motion to 
vacate the Board's decision and to remand this matter for 
development and readjudication.  The Court granted the joint 
motion that month, vacating and remanding the case to the 
Board.  In August 2001, the Board remanded the claims at 
issue, in part pursuant to the November 2000 order of the 
Court.  

Since the Board's August 2001 remand of the claims in this 
matter, several significant changes have been made in the law 
pertaining to the adjudication of veterans' claims for 
benefits.   Having carefully reviewed the record in light of 
the recent changes in the law, the Board has regretfully 
concluded that this matter must again be remanded as is 
detailed below.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among 
other directives, the VCAA eliminated the well-grounded claim 
requirement; expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993); (Holding that 
when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.).  

Relative to the appellant's claim of service connection for 
diabetes mellitus, in March 2003, the appellant through 
counsel proffered a medical opinion, authored by W.S., a 
registered nurse and "certified diabetic educator."  With 
this submission, the appellant did not waive its initial 
consideration by the VA Regional Office as the Agency of 
Original Jurisdiction (AOJ).

Pursuant to former 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the appellant or representative which 
was accepted by the Board under the provisions of 38 C.F.R. § 
20.1304(a) and (b), as well as any such evidence referred to 
the Board by the originating agency under 38 C.F.R. § 
19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated which in 
part allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099; 
3,103-104  (Jan. 23, 2002).  In relevant part, the change in 
regulation was codified at 38 C.F.R. § 19.9 a(2) (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 
38 C.F.R. §§ 19.9 (a)(2), and (a)(2)(ii) (2002) were 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denied appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  Bernard, 4 Vet. 
App. at 393-94 (1993).  Because the appellant has not waived 
initial consideration of the opinion of W.S. by the RO, this 
matter must be remanded.

As to the appellant's claim for an increased rating for a 
left knee disorder, the VCAA provides in part that a claimant 
for VA benefits is to be apprised of what evidence would be 
necessary to substantiate the claim, as well as informed of 
the specific assignment of responsibility for obtaining such 
evidence.  38 U.S.C. A. § 5103(a).  Although the Board in its 
August 2001 remand directed the RO to ensure that all 
notification and development action required by the VCAA be 
completed, the record does not reflect that the RO has done 
so.  Under the Court's decision in Quartuccio, strict 
compliance with the cited provision of the VCAA is mandatory.

Accordingly, these matters are REMANDED for the following 
actions:

1.	The RO should advise the appellant 
and through his representative of 
what evidence would substantiate his 
claim for an increased disability 
rating for Baker's cyst, left 
popliteal fossa  in accordance with 
the provisions of the VCAA.  
Contemporaneous with this 
advisement, the RO should ascertain 
if the appellant has received any 
VA, non-VA, or other medical 
treatment for the left knee disorder 
at issue that is not evidenced by 
the current record.  The appellant 
should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should 
then obtain these records and 
associate them with the claims 
folder.  

2.	The RO should take such additional 
development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and 
follow any applicable regulations 
and directives implementing the 
provisions of the VCAA as to its 
notice and development.  Following 
such development, the RO should 
review and readjudicate the claims, 
including the recently submitted 
February 2003 opinion of W.S., R.N. 
pertaining to the claim of service 
connection for diabetes mellitus.  
If any such action does not resolve 
the claims, the RO shall issue the 
appellant a Supplemental Statement 
of the Case.  Thereafter, the case 
should be returned to the Board, if 
in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



